Citation Nr: 0005392	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	R. Scott Dover, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1998 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
veteran's claim for entitlement to nonservice-connected 
pension.

The appellant also seems to have an claim open for benefits 
based on exposure to Agent Orange.  Since this issue has not 
been adjudicated by the RO, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran, who was born in October 1948, served honorably 
on active service for more than 90 days from September 1967 
through April 1969-during the Vietnam War-and has averred 
that he cannot work due to his nonservice-connected 
disabilities.


CONCLUSION OF LAW

The claim for nonservice-connected pension is well grounded.  
38 U.S.C.A. § 5107 (West 1991); King v. Brown, 5 Vet. App. 
19, 21 (1993), See also Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C.A. § 5107(a) (West 1991), 
the VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the U.S. Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals, hereinafter 
Court) has held that the VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and the VA is obligated under 38 U.S.C.A. § 5107(a) to assist 
the claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
the issue on appeal is whether the veteran has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

In this case, the veteran served honorably for more than 90 
days, i.e. from September 1967 to April 1969, during the 
Vietnam War.  Thus, he has qualifying wartime service.  He 
also completed the VA pension application as to his income, 
and he may have the requisite total disability rating when 
all of his non-service-connected disabilities are properly 
evaluated.  Further, there is plausible evidence of record 
that he has not worked since May 1997 due to his health 
problems.  For these reasons, the Board finds that he has 
presented a well-grounded claim for nonservice-connected 
pension.


ORDER

The claim of entitlement to nonservice-connected pension is 
well grounded.  To this extent only, the appeal is granted.


REMAND

The Board notes that the veteran underwent a VA general 
medical examination in May 1998.  The examiner diagnosed the 
veteran with chronic low back pain and hypertension.  
However, the RO has not, apparently, considered this 
evidence.  The RO did not issue a supplemental statement of 
the case following this examination.  In addition, the 
veteran's diagnosed hypertension has not been evaluated.  
Finally, the examiner who conducted the May 1998 examination 
recommended further orthopedic evaluation.  This has not been 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221, 224-
225 (1991).

Also, effective January 12. 1998, the rating criteria for 
cardiovascular disabilities was changed.  See 62 Fed. Reg. 
65207-224 (1997).  Where a law or regulation changes after a 
claim has been filed but before the administrative or 
judicial process has been concluded, the version most 
favorable to the claimant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because the 
veteran's appeal was initiated prior to the regulatory 
changes, his claim must be evaluated under both the old and 
new criteria, with the most favorable regulations being 
applied.

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for VA orthopedic and hypertension 
examinations to determine the nature and 
extent of his back disability and his 
disability due to hypertension.  All 
indicated tests and studies should be 
accomplished.  The claims folder, to 
include this remand, should be made 
available to the examiners for review in 
conjunction with the examinations.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear 
and legible manner on the examination 
reports.

2.  The RO is directed to review any and 
all newly acquired evidence, including 
the May 1998 VA examination report, and 
to again consider the veteran's claim for 
entitlement to nonservice-connected 
pension, including consideration of the 
old and new rating criteria for 
cardiovascular disorders.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, in accordance with 
38 C.F.R. § 19.37 and 20.1304 (1999), and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The veteran is 
reminded that it is his responsibility to report for any 
examinations that may be scheduled, and that failure to do so 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 



